            Case 1:20-cv-09624-LGS Document 15 Filed 02/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 GLENDA RAMIREZ,                                              :
                                              Plaintiff,      :
                                                              :   20 Civ. 9624 (LGS)
                            -against-                         :
                                                              :        ORDER
 HARTFORD LIFE AND ACCIDENT                                   :
 INSURANCE COMPANY.                                           :
                                                              :
                                              Defendant. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pre-trial conference in this matter is scheduled for February 11,

2021, at 10:40 A.M. Dkt. No. 10.

        WHEREAS, no significant issues were raised in the parties’ joint letter. Dkt. No. 17. It

is hereby

        ORDERED that, the initial pre-trial conference is waived. If the parties believe that a

conference would nevertheless be useful they should inform the court immediately so the

conference can be reinstated. It is further

        ORDERED that, by February 25, 2021, Defendant shall file a complete copy of the

administrative record regarding Plaintiff’s claim for continuing long-term disability benefits, as

well as its initial disclosures. It is further

        ORDERED that, by March 4, 2021, Plaintiff shall file a letter stating whether she

believes any additional discovery is necessary and if so, what discovery, how long it will take

and whether Defendant agrees.

Dated: February 9, 2021
       New York, New York
